OFFICE   OF   THE   ATTORNEY   GENERAL   OF   TEXAS
                                 AUSTlN


                                                       Maroh 15, 1999


mr. L. L. 3teele
mm&rsm3tata Bank guildIn                          y
     , Texas                                           \




m  vi.B. P0tt.m
&e, Texas *’
n
,




    i&r.L. L. Stmle, et al., Wroh 15, 1933, ?ege %i




    Tma
hold ofi'iCe   fOT   3. *wrloZ   of   six. j%=rs.

           ArticlelG,.a4atlo3.
                             -323,Canstltutlonof %xCxiG,
                                                       grorfCes;
               Yhc~ai;Lslntwc may provldo by lanu:t&tthe
           raedorarjf.$:aBxrd of fiesestoof the Stoto Dni-
           varsity      cm3   binrb    5P trustee8      or ncnaeors   of   tic
           oduxtioml, elemoynnry, and penalimtltr?tione
           cr t&a %cte, and ouoh boards no hove bea, or m
           henmftcr be eetnbllohedby law, *my !;olCtheir re-
           sjwtive 0fri00sfor the tom 0r 81x (6) ~BOTB, +    ,
           1-w




           Art&aleItl,seatlon1.9,of tad Com3titutlon
                                                  or T~~lqa,.la
                                                             aa
follu81
               *All orfiau8wlthlathl8   state eihekiloo~&
           tlnue to pwfosa the 6utlo8of their ofrlaoatub
           ti3   th&T     8UOO8080%-8~~             ba dafdrqudliflO&"
's.L. L. Ctoele,at nl., ixuroh
                             15, 1939, Page 4


        4232;Clnrk:v. iletm1tBoard of iicwotlon,ll2
        trloh.856, 71 FJ.w.117; Fryer Y. Norton,67 %
        J. LOW 537, 538, 52 1%.4783 vnn or&all 1. HFlz-
        ax-d,3 Iii11(X.Y.)243; Stats V. ClmM.and Iibt.
        Eiard of Lduontlon,23 Ohio Cir. Ct. ib (?Z.S.j
                    . Stlokley,00 S.C. 64, 61 C.E. 211,
        120 :a~ St. Eep. 233.13 Ann. UM. 1302 stat0 Y.
        Bush, 141 Term. 129, 208 3.b. $07; ColcmuaYe
        talaa,87 va. 009, 13 6.E. 18; statwv. Kit-
        8ap CountyiXqm9.orCourt,46 XaPh. 6l0, 91 3.
        4 I.83L.&A, (R.3.)1010, m A& St. &p. 948,
        t6&ta,Ccu.870~ St8tore JaffWi&Xb~,
        la,198 P* 9094
3, i%nti CoCr8, groNbltod 8 county mrveyor frumbei~oonaernod
L the jmralmsoof any publfa lend, and gmted tho obna Art&ale10,
jotion 17 providing that nil oCficernEI!IA.SU
                                           boli;over until.~unll-
.Qstlon01 t!mlF ouc0el9BQra*
        pieqploto
                from the opi.xlfoo
                                as fbllfxv8:
             Vhlfi pxvvlalonof our Constitution68am In
        be mnQatoFy. It doe8 mt Say, nor do08 it ~88Q,
        that Orrh3~8 n\oypSFrOF&QthO dUtiOSOf their Or-
Mr. L. L. Stoelo,ot al., Bian)h15, 1939, m   3,
                                                                   (I-
                                                                     I   34
                                                                         3E)


                  at al., zaroh .y lQs0, p-0 8
 f&. L. L. GjteeLe,


           ftwouliba adan@mous prtwedentto mt, to upholdem-
 tratytsnwatie?d
               by publicboaxxtnam? @Qeunirl~bodloato t:reir in-
                                 m aan sea little dirrOren00in
 ~~OiCUalmmbbers. ihndccnent:trtlly,
 pFindple betweenthe award of a valuableaortraotand the aaard
 or a rnluab1.e       0r perramalservlae. SUo
              .pouition                        epe tlrouldattapt
 fo aretain a oontl-notror the bulldine or R dOrnit#rylet by the
 &ad to one cl Its awbers. In this oonaactlonue cite W.I.lis
 ~a. Abbey,27 'i'ex.
                   .e           w. Folcer, 15 Tex. 100; 10 Tex.
                   "02; Flaniicin
 Jm. 2ll; 13 C.J. 434, %c. 43, and note 88; 6 E.C.L. 730.




            The Jaw r0rbifaaiq 'Zwliup 'laamtr am towha OA
~wtm1Iprlnalpb~8of   publlopelley,  en t&e raot fbattvloclbdora
  Satho eanabofourdate lmtituthaa        ofhi&ber lemnlngappolat-
: ingbaardshote ae&oted prwddata framthelrmmmboreblpm           lr
iynet u 00AThti~ fMIIOArW ti&@whg ft t0 be dam ikgithh%hO
:,8trtmg publlo g&icy whlcrhClotat& intothe Peml Code a prohlbi-
i tlenug;ainetthe appointaentor ,the.brotbslr, ouu8lnor other rela-
 :tirowlthln certaindepeee or 6 bard Psmbor,caught    at leantto
j: imaudate   the appofntamt   or the ramnber
                                            Minselfto the posltlon,
k WI ue'belle%eft boss.
they a.wointedto
., _._..~~                                         prealdeator-thlis
lmic1tUtlOIl. iIt3
                 xatceno qieut;ionix Lo ti;e\rlswrz
                                                  cf tae eeieotlon,
otikst9.i~tla tact t:cnt t:m q>gointoe03-zia I;xuhror'tlm board.'Ihs
inot that th6 kiw, 0.80~ r.:ld oulutory0%~. gmh.ibitedt&16 appoint.
sent is the bnels o: our o_nition.In tllcIaoe thereor,we oould wt
plaoe ouretcnp ofa~provaluponany~dnllother        agqolntaenteaad
wntrwte ,vzhioh wul0 i'oll-sit5511the purviewof a oontrary rulix&
          The Doerd*sPlfnptoa5Sowthat Ur. JOMQ, a &be&or and
Chalman or tho Board,ma 7reaentat the ooetiac;.!Ue eleatlonme
pmposeb and dereatbd. Tht3rjoardthen 1800sd r0r rirtcw dn~t~a,
Ehen the Board




rsaayaetioea~ it 14 ~ulte oleats&at the qumber ba6~notneocmpU~P
Ms remlgPatlonuhenthlraotionwarl   takanr
                                                           ,. -
                                                                  36
.                                                                  4s

Cr. L. Lo ~t8elQ, at til., Zarch15,   1939, -38   10




                                                       i